Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Chen Liang on March 15, 2021.
	Amendment to claim 5 as agreed by the Attorney as follows:
	delete the number “24”, and insert number “4”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
among other things, comprising:
receiving, at the host device, a request for a virtual machine with GPU functionality, the request including data indicating a requested amount of a GPU capability of the GPU functionality, the GPU capability being one of a video encoding capability, a video decoding capability, or a GPU computing capability; 
upon receiving the request, determining whether the GPU of the host device is available to provide the requested amount of the GPU capability; 
in response to determining that the GPU of the host device is available to provide the requested amount of the GPU capability, allocating an available portion of the GPU functionality of the GPU of the host device to the virtual machine and configuring the virtual machine with a GPU partition having the requested amount of the GPU capability; and
providing access to the virtual machine with the GPU partition having the requested amount of the GPU capability in response to the received request.
 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794.
	 The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system contact the Electronic Business Center (EBC) at 866-2 17-9197 (toll-free).

/HAU H NGUYEN/Primary Examiner, Art Unit 2611